Citation Nr: 1227986	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  11-26 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus.

2.  Entitlement to service connection for a chronic bilateral upper extremity disability, claimed as neuropathy.

3.  Entitlement to service connection for a chronic left shoulder disability, claimed as residuals of a dislocation injury.

4.  Entitlement to service connection for bilateral pes planus with calcaneal spurs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1981 to August 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims of entitlement to service connection for Type II diabetes mellitus, a chronic bilateral upper extremity disability (claimed as neuropathy), a chronic left shoulder disability (claimed as residuals of a dislocation injury), and bilateral pes planus with calcaneal spurs.  

In a May 2012 videoconference hearing, the Veteran and his representative appeared at the RO to submit evidence and oral testimony in support of his claims before the undersigned Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.


FINDINGS OF FACT

1.  Type II diabetes mellitus did not have its onset in active military service.

2.  A chronic bilateral upper extremity disability, to include neuropathy, did not have its onset in active military service.

3.  The Veteran does not have a clinical diagnosis of a chronic left shoulder disability at the present time or at any time during the pendency of the claim.

4.  Bilateral pes planus and calcaneal spurs did not have their onset in active military service.


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred, nor is it presumed to have been incurred, in active duty.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

2.  A bilateral upper extremity disability (to include neuropathy) was not incurred, nor is it presumed to have been incurred, in active duty.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

3.  The criteria for service connection for a chronic left shoulder disability (claimed as residuals of a dislocation injury) have not been met.  38 U.S.C.A. §§ 1111, 1113, 1131, 1137 (West 2002); 38 C.F.R. § 3.303 (2011). 

4.  Bilateral pes planus with calcaneal spurs was not incurred in active duty and calcaneal spurs as an arthritic disability are not presumed to have been incurred in active duty.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duties to notify and assist.

The Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the service connection claims on appeal which will be decided herein, generally, the notice requirements of a service connection claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the claim, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The service connection claims decided herein stem from the Veteran's application for VA compensation, which was filed in August 2009.  In response, a VCAA notice letter addressing the applicability of the VCAA to service connection claims and of VA's obligations to the Veteran in developing such claims was dispatched to the Veteran shortly afterwards in October 2009, which addressed the matters on appeal and satisfied the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As this notice preceded the initial adjudication of the Veteran's VA compensation claims in the September 2010 rating decision currently on appeal, there is no procedural defect regarding timing of notice with respect to these issues.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  The Board observes that the Veteran's service treatment records from his period of active duty, the report of a post-service Army Reserve quadrennial examination dated in March 1985, and private and VA clinical records dated from 2001 to 2012 have been obtained and associated with the claims file.  The Veteran has been afforded ample opportunity to submit evidence in support of his claims or otherwise notify the Board of any additional relevant evidence that is not presently associated with his claims file.  In this regard, at his May 2012 hearing, the undersigned Veterans Law Judge held the record open for an additional 30 days to allow the Veteran time to obtain and submit additional supportive evidence.  Thus, the Board is satisfied that the evidence is sufficiently developed for appellate adjudication and that no further development is necessary.  The Board notes that the Veteran and his representative have been provided with ample opportunity to submit additional evidence in support of the claims up to the time when the case was received by the Board in April 2012, and that neither the Veteran nor his representative have indicated that there are any outstanding relevant medical records or other pertinent evidence that must be considered in this current appeal with respect to the issues decided herein.  

With respect to the issues of entitlement to service connection for bilateral pes planus with calcaneal spurs and a chronic left shoulder disability, the Board observes that the Veteran was provided with detailed VA medical examinations in February 2010 and September 2010, respectively, to determine the present clinical state of his feet and left shoulder and their current diagnoses and to obtain a nexus opinion.  These examinations were conducted by clinicians who had the benefit of fully reviewing the Veteran's clinical history contained in his claims file in conjunction with their examinations and the examination reports reflect that the clinicians' objective findings, diagnoses, and nexus opinions are predicated on their reviews.  Thusly, the Board finds that the February 2010 and September 2010 examination reports are adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Although the Veteran was not provided with VA examinations addressing the claims for service connection for Type II diabetes mellitus and a bilateral upper extremity disability, this deficit does not render the existing record unusable for purposes of adjudicating these claims on the merits.  The Board is mindful of the test prescribed by the United States Court of Appeals for Veterans Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), regarding whether a medical examination is necessary to adjudicate a claim, and finds that the absence of an examination addressing these specific aforementioned matters is not prejudicial to the Veteran's claim as he has not met the criteria under McLendon to warrant such an examination and, furthermore, the service and post-service VA and private medical records presently associated with the claims file provide sufficient evidence to decide the claims and so a VA examination is therefore not necessary to adjudicate the claims.  

Specifically, the Board finds that the Veteran has not met all four elements set forth in McLendon, which emphasize that a VA examination must be provided when there is: (1) competent evidence of current disability or recurrent symptoms; (2) establishment of an in-service event, injury, or disease; (3) an indication that the current disability may be associated with the in-service event; and (4) insufficient competent medical evidence to decide the claim.  As will be further discussed below, the Board has determined that the credible evidence does not establish an in-service event, injury, or disease relating his current diabetes mellitus and bilateral upper extremity symptoms to his period of active service.  Thus, the second and third elements of the McLendon test have not been met.  Therefore, the absence of a medical examination addressing these claims does not constitute a breach of VA's duty to assist.  Furthermore, the Board concludes as a factual matter that the existing clinical evidence of record is sufficient to decide the diabetes mellitus and bilateral upper extremity claims, such that remanding the case for an examination to address these matters would be an unnecessary expenditure of VA resources.

Based on the foregoing, the Board finds that VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his service connection claims decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection laws and regulations.

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2011).

With chronic disability or disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307 (2011)) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any documentation of dislocation injury to the left arm, elevated sugar or albumin in the urine, manifestations of arthritic changes of either foot, treatment for complaints of foot pain, or complaints in service of neuropathic symptoms affecting either upper extremity will permit service connection for a chronic disability, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  (In this regard, the Board notes that the Veteran is not presently service connection for any disability at the present time.)

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, diabetes mellitus, or neuropathy as an organic disease of the nervous system are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

(a.)  Factual background and analysis: Entitlement to service connection for Type II diabetes mellitus.

The Veteran's service treatment records show that on pre-enlistment examination in March 1981, a laboratory urinalysis study revealed no albumin or sugar in his urine.  Clinical review of his endocrine system was normal.  In his medical history, he denied having sugar in his urine and on dental examination he also denied having a history of diabetes or sugar in his urine.

During service, in November 1983, the Veteran was noted to have an elevated body fat percentage that was slightly above normal for his age and physiology.  However, the Veteran was not deemed to be overweight at the time and was found to be in compliance with Army physical standards.  Diet counseling was not required.  The examination notes show that the Veteran did not have a history of abnormal glucose tests, diabetes mellitus, or significant endocrine disorder.

Although the Veteran's service treatment records do not indicate that a separation examination was ever conducted in conjunction with his honorable discharge from active duty in August 1984, a post-service Army Reserve quadrennial examination report dated in March 1985 shows that there was no albumin or sugar in his urine on laboratory testing and that a clinical review of his endocrine system was normal.  In his medical history, he denied having sugar in his urine.

Post-service VA and private medical records dated 2001 - 2012 reflect that the Veteran suffered from clinical obesity and was diagnosed and treated for Type II diabetes mellitus that was characterized as being poorly controlled.  No clinical evidence of a nexus between his Type II diabetes mellitus and military service is objectively indicated.  

According to the Veteran's hearing testimony of May 2012, he was placed on a restricted diet to control diabetes during military service and was first diagnosed with Type II diabetes mellitus in approximately 1993, nearly a decade after his separation from active duty.

The Board has considered the evidence discussed above and finds that there is no credible evidence linking the Veteran's Type II diabetes mellitus to his period of active duty.  The record clearly demonstrates no clinical onset of this endocrinological disease either in service or within one year following his discharge from service in August 1984.  Notwithstanding the Veteran's oral testimony that he was placed on a restricted diet during service to control diabetes, his statements in this regard are simply contradicted by the objective record contemporaneous with his period of active duty, which shows only that he had a slightly elevated body fat percentage but was otherwise conforming to established Army physical standards, did not require dietary counseling, and did not have active diabetes mellitus in service.

The record reflects that the Veteran's post-service career was as a supervisor for a paper manufacturing company.  The record does not indicate that he has ever received formal medical training and he therefore lacks the competence to make diagnoses and present commentary and opinion on matters of medical etiology and causation.  Thus, to the extent that he asserts on his own authority, based on his personal knowledge of medicine and his medical history, that his Type II diabetes mellitus had its onset in service, his statements in this regard are not entitled to any probative weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

In view of the foregoing discussion, the Board concludes that the weight of the evidence is against the Veteran's claim for VA compensation for Type II diabetes mellitus.  Service connection for this disease must therefore be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

(b.)  Factual background and analysis: Entitlement to service connection for a chronic bilateral upper extremity disability, claimed as neuropathy.

The Veteran's service treatment record show normal clinical findings with regard to his upper extremities and neurological system on pre-enlistment examination in March 1981.  No treatment for any neurological complaints relating to either upper extremity is shown throughout his entire period of military service.  Although a separation examination did not appear to have been conducted prior to his military discharge in August 1984, a post-service Army Reserve quadrennial examination report dated in March 1985 reflects normal clinical findings with regard to his upper extremities and neurological system.  

Although the Veteran testified at his May 2012 hearing that he has bilateral upper extremity neuropathy manifested by recurrent tingling sensations and numbness that developed after he was diagnosed with diabetes in 1993, the current private and VA medical records dated 2001 - 2012 that are associated with the claims file do not show a clinical diagnosis of neuropathy affecting either upper extremity or otherwise indicate the presence of neuropathic symptoms, much less objectively link such symptoms to his period of military service.

The Board has considered the evidence discussed above and finds that there is no objective medical evidence linking the Veteran's subjective account of bilateral upper extremity neuropathy to his period of active duty.  The record clearly demonstrates no clinical onset of any chronic neurological disorder, much less one that involved either upper extremity, either in service or within one year following his discharge from service in August 1984.  

To the extent that the Veteran asserts on his own authority, based on his personal knowledge of medicine and his medical history, that he has currently has a chronic neurological disorder of his upper extremities that is linked to service, his statements in this regard are not entitled to any probative weight in view of his lack of formal medical training.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

In view of the foregoing discussion, the Board concludes that the weight of the evidence is against the Veteran's claim for VA compensation for a neurological disorder affecting his arms.  Service connection for a chronic bilateral upper extremity disability, to include neuropathy, must therefore be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(c.)  Factual background and analysis: Entitlement to service connection for a chronic left shoulder disability, claimed as residuals of a dislocation injury.

The Veteran's service treatment records show that his musculoskeletal system and upper extremities were clinically normal on pre-enlistment examination in March 1981.  During active duty, the clinical records reflect that he was treated for a dislocation injury involving his left shoulder in September 1983, while he was playing football.  He was ultimately diagnosed with a contusion injury of his left shoulder.  No swelling or deformity was clinically noted.  His left upper extremity was placed in a sling with ice packs and he was prescribed rest and reduced physical activity.  

In his May 2012 hearing testimony, the Veteran stated in pertinent part that he was placed on restricted duty for one month following his left shoulder injury and that he did not receive any further treatment for his left shoulder.  He denied any reinjury of his left shoulder in service thereafter.

Although a separation examination was evidently not performed in conjunction with his discharge from active duty in August 1984, a post-service Army Reserve quadrennial examination report dated in March 1985 reflects normal clinical findings with regard to his musculoskeletal system and the only abnormality noted with regard to his upper extremities was a slight flexion deformity of his right 5th finger.

The report of a September 2010 orthopedic examination reflects that the examining clinician had reviewed the Veteran's service treatment records and claims file in conjunction with this examination.  The Veteran complained of experiencing intermittent subjective left shoulder pain, which he related to his documented history of an in-service dislocation injury in September 1983.  Post-service, the Veteran did not receive any further treatment for his left shoulder.  Physical examination revealed normal range of left shoulder motion on all planes without pain throughout.  Neural impingement testing was normal and the left shoulder was neurovascularly intact and stable.  Medical imaging studies of the left shoulder revealed no evidence of arthritis, acromioclavicular arthrosis, or any deformity or degenerative joint changes.  The diagnosis was left shoulder pain, not otherwise specified.  In his commentary, the examining VA clinician presented the following opinion:

I find it highly unlikely that [a single left shoulder] injury in 1983 with no subsequent complaints on routine examinations during service would be connected to [the left shoulder] pain that he currently [experiences].  It is very minor pain.  This does not seem to [represent] a chronic disability.  Therefore, it is my opinion that the [Veteran's] left shoulder pain not otherwise specified is less likely as not caused by [or is] a result of the [left shoulder] injury sustained during service and treated in September. . . 1983.

To establish direct service connection for a claimed disability, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board has considered the evidence discussed above and finds that notwithstanding the clear clinical documentation of a left shoulder dislocation and/or contusion injury during the Veteran's period of active duty, the current medical record establishes that the claimant does not have a diagnosis of an actual chronic disability involving his left shoulder either at present or at any time during the pendency of the claim since its filing in August 2009.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As such, he has not met this critical element of a claim for service connection, pursuant to Hickson v. West, 12 Vet. App. 247, 253 (1999).  To the extent that he claims that his subjective left shoulder pain constitutes a disabling condition in its own right, the Court has held in the case of Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.    

Therefore, in view of the foregoing discussion, the Board concludes that the weight of the evidence is against the Veteran's claim for VA compensation for a chronic left shoulder disability.  His claim for service connection in this regard is therefore be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


(d.)  Factual background and analysis: Entitlement to service connection for bilateral pes planus with calcaneal spurs.

The Veteran's service treatment records show normal clinical findings with regard to his feet on pre-enlistment examination in March 1981.  In his accompanying medical history, the Veteran denied having any history of foot trouble.  During service, the Veteran was treated in May 1984 for complaints of right foot pain while playing football.  No swelling or discoloration of his right foot was observed and it displayed full range of motion on testing.  His right foot was found to be neurovascularly intact and no diagnosis was presented in the treatment note.

Although no separation examination was performed in conjunction with the Veteran's discharge from active duty in August 1984, a post-service Army reserve quadrennial examination report dated in March 1985 shows that his feet displayed "mild asymptomatic pes planus."  Otherwise, the Veteran denied having any foot trouble in his medical history.

At his May 2012 videoconference hearing, the Veteran testified in pertinent part that he experienced bilateral foot pain during active duty as a result of having to run or march for miles each week and perform his military duties for most of his three-year period of service while wearing heavy combat boots, which he believed either caused or aggravated his pes planus. 

The report of a February 2010 VA examination shows that the examining clinician reviewed the Veteran's service treatment records and pertinent medical history contained in his claims file.  The aforementioned clinical history was noted by the examiner.  The Veteran believed that the date of onset of his foot problems was in 1984 due to injury from over-use of his feet.  X-rays of his feet revealed the presence of bilateral calcaneal bone spurs.  The diagnoses presented were bilateral pes planus and calcaneal spurs and degenerative joint disease (DJD) of the right foot.  The examiner presented the following commentary and opinion:

In my opinion, it is less likely than not that the Veteran's present foot problems are related to his military service.  My rationale is that I could locate only one mention of pes planus in the service medical record, which was asymptomatic [post-service in March 1985].  No specific treatment or profiles were documented that I could locate in the service medical records.  The veteran has carried out rather strenuous physical work following his military service.

A private podiatric treatment report dated in June 2012 shows that the Veteran was diagnosed with congenital bilateral pes planus, for which he was prescribed orthotic shoe inserts and medication for the pain.  The Veteran related a history of having been diagnosed with fallen arches in 1981 and of having to perform running exercises in combat boots for three years.  The treatment note reflects that the Veteran's "onset of. . . foot pain has been gradual following no specific incident and has been occurring for 5 years (at least 5 years of pain [as the Veteran] is unsure exactly when it started)."  The Board observes that the private podiatrist expressed no opinion in this report regarding the relationship between the Veteran's pes planus and his period of active duty.

The Board has considered the evidence discussed above and finds that the preponderance of the evidence is against the Veteran's claim for VA compensation for bilateral pes planus with calcaneal spurs.  The record contains no objective medical evidence linking the Veteran's current bilateral pes planus, calcaneal spurs, or right foot DJD to his period of active duty.  The record clearly demonstrates no clinical onset of bilateral pes planus in service.  Following discharge from active duty in August 1984, the pes planus noted several months later in March 1985 was clinically characterized as mild and asymptomatic.  Although pes planus is not an arthritic disability subject to the presumptions of 38 C.F.R. §§ 3.307, 3.309, the Board nevertheless observes that its mild and asymptomatic state indicates that it is not manifested by a compensable level of impairment.

The Board places great probative weight on the opinion presented by the VA clinician who examined the Veteran in February 2010, and who determined that there was no etiological link between the appellant's present bilateral foot diagnoses and his period of active duty.  The examiner presented a clear rationale to support his medical conclusion and the Board finds nothing in the objective record that would invalidate his clinical determination. 

To the extent that the Veteran asserts on his own authority, based on his personal knowledge of medicine and his medical history, that his current bilateral foot disabilities are linked to his period of service, his statements in this regard are not entitled to any probative weight in view of his lack of formal medical training.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

In view of the foregoing discussion, the Board concludes that the weight of the evidence is against the Veteran's claim for VA compensation for bilateral pes planus with calcaneal spurs.  Service connection must therefore be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

						(CONTINUED ON NEXT PAGE)

ORDER

Service connection for Type II diabetes mellitus is denied.

Service connection for a chronic bilateral upper extremity disability, claimed as neuropathy, is denied.

Service connection for a chronic left shoulder disability, claimed as residuals of a dislocation injury, is denied.

Service connection for bilateral pes planus with calcaneal spurs is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


